United States Court of Appeals
                                                                              Fifth Circuit
                                                                            F I L E D
                      UNITED STATES COURT OF APPEALS
                               FIFTH CIRCUIT                              February 10, 2004

                                                                       Charles R. Fulbruge III
                                                                               Clerk
                                 No. 03-10097
                               Summary Calendar


                         UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                       versus

                               PRISCILLA DEVITA,

                                                         Defendant-Appellant.


           Appeals from the United States District Court
                 for the Northern District of Texas
                           (5:02-CR-91-2)


Before BARKSDALE, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Priscilla Devita appeals from her jury-trial convictions for

conspiracy     and    aiding   and    abetting   to    take    a    motor    vehicle

resulting in serious bodily injury, in violation of 18 U.S.C. §§ 2,

371, 2119, & 2119(2).       Devita contends:       (1) her attorney rendered

ineffective assistance by failing to object to Devita’s appearance

before   the   jury    in   jail     clothing;   and   (2)    the    evidence      was

insufficient to support her conspiracy conviction.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Devita’s ineffective assistance of counsel argument was not

presented to the district court, and Devita fails to identify

portions of the record that provide substantial details about her

attorney’s conduct.   Accordingly, as is our usual practice, we

decline to address this issue on direct appeal.   See, e..g, United

States v. Bounds, 943 F.2d 541, 544 (5th Cir. 1991).

     Because Devita failed to move for judgment of acquittal in

district court, her sufficiency challenge with respect to her

conspiracy conviction “is limited to determining whether there was

a manifest miscarriage of justice”.   United States v. McIntosh,

280 F.3d 479, 483 (5th Cir. 2002) (citation omitted).    Consistent

with the elements for this very narrow standard of review, the

record is not devoid of evidence pointing to guilt — far from it.

In fact, evidence was adduced at trial with respect to every

element of the conspiracy offense. In short, there was no manifest

miscarriage of justice.   Id.

                                                        AFFIRMED




                                2